DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statements filed 4/08/2021 and 7/15/2021 have been considered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 9, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7,510,337 B2 to Takeda et al. (hereinafter “Takeda”).

Regarding claim 9, Takeda discloses a method to prevent epoxy delamination in a fiber optic ferrule having optical fibers  (column 2, lines 50-59), comprising: inserting optical fibers into the fiber optic ferrule (Fig. 8A); pre-heating the fiber optic ferrule (i.e. pre-heated to 100 degrees; col. 10, ll. 45-53); adding the epoxy around the optical fibers in the fiber optic ferrule (35 in Fi. 8A); and curing the epoxy using light to initiate the curing process (i.e. UV light; 39 in Fig. 8B; col. 10, ll. 54-57).
Regarding claim 19, since Takeda discloses all the claim method steps as discussed above according to claim 9, it also anticipates the optical fiber ferrule produced by such a method as claimed in claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda. 
Takeds discloses a method according to claim 9, as already discussed above. However, it does not explicitly disclose a method step of pre-heating the ferrule before inserting the optical fiber as claimed. On the other hand, fiber inserting step and ferrule heating step are readily interchangeable in the art, and such interchange would yield predictable result. One of ordinary skill in the art would readily recognize pre-heating the ferrule before inserting the optical fiber as advantageous because it would prevent fragile optical fiber ends from being damaged during the heating step. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the invention of Takeda to have the method step of pre-heating the ferrule before the fiber insertion step as claimed.

Claim(s) 1-5, 8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of US Patent No. 6,733,190 B2 to Kuhara et al. (hereinafter “Kuhara”).

Regarding claim 1, Takeda discloses a method to prevent epoxy delamination in a fiber optic ferrule (column 2, lines 50-59) having optical fibers, comprising: inserting optical fibers (25 in Fig. 7A) and epoxy (35 in Fig. 7C) into the fiber optic ferrule (23 in Fig. 7C); generating a force to the fiber optic ferrule (i.e. compressive force shown in Fig. 9C; see also col. 11, ll. 23-43), said generated force being greater than a force resulting from a thermal expansion of the fiber optic ferrule, the optical fibers, and epoxy (col. 2, ll. 50-59); and curing the epoxy while maintaining the force to the fiber optic ferrule (col. 11, ll. 23-43).
However, Takeda discloses the use of internally generated compressive force applied to the fiber optic ferrule, optical fibers, and the epoxy. It does not explicitly disclose the use of applying an external force, as claimed in the present application. On the other hand, method steps of applying external forces for preventing delamination or bubble formation between the optical fiber ends and the optical device ferrule is known in the art. Kuhara discloses applying external forces (D, E, F in Fig. 12-13 of Kuhara) during the formation of the fiber coupling assembly so as to prevent delamination and bubble formation in the epoxy material (col. 7, ll. 24-31). Such application of external forces would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because this would allow for much better control over the amount of compressive force applied to the fiber optic ferrule, optical fibers, and the epoxy compared to the internally generated compressive force. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application to modify the invention of Takeda to have a method step of applying an external force, as claimed in the present application.

Regarding claim 2, Kuhara discloses applying the external forces casing a compressive force between the optical fiber and the wall of the fiber holder. As such, the modification of Takeda in view of Kuhara as discussed above (with regard to claim 1) would also render the claimed limitations of claim 2 obvious.

Regarding claim 3, Kuhara discloses applying the external force to the epoxy at all times (i.e. col. 7, ll. 24-26). As such, the modification of Takeda in view of Kuhara as discussed above (with regard to claim 1) would also render the claimed limitations of claim 2 obvious.

Regarding claim 4, Takeda and Kuhara disclose the force being compressive force as already discussed above regarding claim 1.

Regarding claim 5, Takeda discloses a method to prevent epoxy delamination in a fiber optic ferrule, as already discussed above, according to claim 1. However, it does not explicitly disclose the use of a cap element for applying external force in the manner claimed in the present application. On the other hand, Kuhara discloses the use of a cap element (40, 41 in Fig. 17-18; 42 in Fig. 20) for applying an external force to the ferrule, optical fiber and the epoxy. Such use of a cap element would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because, it allows for a precise control over the amount and the surface area of the external force applied. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application to modify the invention of Takeda and to have a cap element for applying an external force, in the manner claimed in the present application.

Regarding claim 8, Takeda in view of Kuhara renders the claimed limitations of claim 1 obvious as already discussed above. However, neither Takeda nor Kuhara discloses the use of an applied force greater than 0.25 N per optical fiber, as claimed in the present application. On the other hand, it has long been established that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05. In this case, the general conditions of a claim were disclosed and rendered obvious over Takeda in view of Kuhara. Therefore, it is not inventive to discover the optimum or workable ranges of applied force. One of ordinary skill in the art would readily recognize that the applied force must be substantial enough (i.e. greater than 0.25 N) to counter-act internal forces due to mismatch in thermal expansion coefficients. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the inventions of Takeda and Kuhara to have applied force greater than 0.25 N per optical fiber, as claimed in the present application.

Regarding claims 11-12, Takeda discloses a method according to claim 9, as already discussed above. However, Takeda discloses the use of internally generated compressive force applied to the fiber optic ferrule, optical fibers, and the epoxy. It does not explicitly disclose the use of applying an external force, as claimed in the present application. On the other hand, method steps of applying external forces for preventing delamination or bubble formation between the optical fiber ends and the optical device ferrule is known in the art. Kuhara discloses applying external forces (D, E, F in Fig. 12-13 of Kuhara) during the formation of the fiber coupling assembly so as to generate compressive force and prevent delamination and bubble formation in the epoxy material (col. 7, ll. 24-31). Such application of external forces would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because this would allow for much better control over the amount of compressive force applied to the fiber optic ferrule, optical fibers, and the epoxy compared to the internally generated compressive force. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application to modify the invention of Takeda to have a method step of applying an external force, as claimed in the present application.

Regarding claim 13, Kuhara discloses applying the external force to the epoxy at all times (i.e. col. 7, ll. 24-26). As such, the modification of Takeda in view of Kuhara as discussed above (with regard to claim 11) would also render the claimed limitations of claim 13 obvious.

Regarding claim 14, Takeda discloses a method to prevent epoxy delamination in a fiber optic ferrule, as already discussed above, according to claim 11. However, it does not explicitly disclose the use of a cap element for applying external force in the manner claimed in the present application. On the other hand, Kuhara discloses the use of a cap element (40, 41 in Fig. 17-18; 42 in Fig. 20) for applying an external force to the ferrule, optical fiber and the epoxy. Such use of a cap element would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because, it allows for a precise control over the amount and the surface area of the external force applied. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application to modify the invention of Takeda and to have a cap element for applying an external force, in the manner claimed in the present application.

Regarding claim 17, Takeda in view of Kuhara renders the claimed limitations of claim 11 obvious as already discussed above. However, neither Takeda nor Kuhara discloses the use of an applied force greater than 0.25 N per optical fiber, as claimed in the present application. On the other hand, it has long been established that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05. In this case, the general conditions of a claim were disclosed and rendered obvious over Takeda in view of Kuhara. Therefore, it is not inventive to discover the optimum or workable ranges of applied force. One of ordinary skill in the art would readily recognize that the applied force must be substantial enough (i.e. greater than 0.25 N) to counter-act internal forces due to mismatch in thermal expansion coefficients. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the inventions of Takeda and Kuhara to have applied force greater than 0.25 N per optical fiber, as claimed in the present application.

Regarding claims 18 and 20, since Takeda in view of Kuhara renders the claimed method obvious as discussed above according to claim 1, they also render obvious the fiber optic ferrule produced by the said method.

Allowable Subject Matter
Claims 6-7, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  as discussed above, a method for preventing epoxy delamination in a fiber optic ferrule comprising the steps of inserting optical fibers and epoxy into the optical ferrule, applying an external force to the fiber optic ferrule, optical fiber, and epoxy, is obvious in view of the cited prior art. However, none of the prior art fairly teaches or suggests such a method further comprising a step of applying the external force to the optical fiber ferrule through a cap, wherein the cap has at least one projection to engage a guide pin hole on the fiber optic ferrule; or wherein the cap compressively engages a resilient member to provide the external force to the fiber optic ferrule, in the manner claimed in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/            Primary Examiner, Art Unit 2874